Name: 2004/203/EC: Commission Decision of 18 February 2004 establishing a model health certificate for non-commercial movements from third countries of dogs, cats and ferrets (Text with EEA relevance) (notified under document number C(2004) 432)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  organisation of transport;  tariff policy
 Date Published: 2004-03-03

 Important legal notice|32004D02032004/203/EC: Commission Decision of 18 February 2004 establishing a model health certificate for non-commercial movements from third countries of dogs, cats and ferrets (Text with EEA relevance) (notified under document number C(2004) 432) Official Journal L 065 , 03/03/2004 P. 0013 - 0019Commission Decisionof 18 February 2004establishing a model health certificate for non-commercial movements from third countries of dogs, cats and ferrets(notified under document number C(2004) 432)(Text with EEA relevance)(2004/203/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC(1), and in particular Article 8(4) thereof,Whereas:(1) Article 8 of Regulation (EC) No 998/2003 establishes conditions for non-commercial movements of dogs, cats and ferrets from third countries. These conditions differ depending on the status of the third country of origin and of the Member State of destination.(2) Article 8(4) provides for a model certificate for these movements to be established.(3) It is appropriate to establish a unique model for the cases provided for in Regulation (EC) No 998/2003. Those concern entries from all third countries into a Member State other than Ireland, Sweden and the United Kingdom and entries into Ireland, Sweden and the United Kingdom from third countries listed in section 2 of part B and part C of Annex II to Regulation (EC) No 998/2003.(4) Since Regulation (EC) No 998/2003 will apply from 3 July 2004, this Decision should apply from the same date.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1This Decision establishes the model certificate for non-commercial movements from third countries of pet animals of the domestic species dogs, cats and ferrets, provided for in Article 8(4) of Regulation (EC) No 998/2003.That certificate shall be required for entries from all third countries into a Member State other than Ireland, Sweden and the United Kingdom and for entries into Ireland, Sweden and the United Kingdom from third countries listed in section 2 of part B and part C of Annex II to Regulation (EC) No 998/2003.Article 2The model certificate is set out in the Annex.Article 3The certificate shall consist of a single sheet drawn up at least in the language of the Member State of entry and in English. It shall be completed in block letters in the language of the Member State of entry or in English.Parts I to V of the certificate should be issued and signed by an official veterinarian designated by the competent authority of the country of dispatch or by a veterinary surgeon authorised by the competent authority. In the latter case the competent authority must endorse the certificate. Parts VI and VII, where applicable, shall be completed and signed by veterinarians authorised to practice veterinary medicine in the country of dispatch.The certificate must be accompanied by supporting documentation, or a certified copy of it, including vaccination details and the result of the serological test. This documentation must bear identification details of the animal concerned.Article 4The vaccination provided for in part IV must be an inactivated vaccine produced at least in accordance with the OIE manual of standards for diagnostic tests and vaccines.Article 5The certificate is valid for intra-Community movements for a period of four months from the date of issue or until the date of expiry of the vaccination shown in part IV, whichever is earlier.The certificate shall not be used for animals from, or prepared in, countries not listed in Annex II to Regulation (EC) No 998/2003, when moving to Ireland, Sweden or the United Kingdom, where national rules apply.Article 6When the movement is from a third country listed in section 2 of part B and part C of Annex II to Regulation (EC) No 998/2003, the conditions provided for in Article 8(1)(a) of Regulation (EC) No 998/2003 shall only apply in case of:- a direct journey to the Member State of entry, or- a journey including only residence in country(ies) listed in section 2 of part B and part C of Annex II to Regulation (EC) No 998/2003 between the third country of dispatch and the Member State of entry.However, the direct journey may include transiting a third country not listed in Annex II by air or sea provided the animal remains within the perimeter of an international airport in such a country or secured within the vessel.Article 7This Decision shall apply from 3 July 2004.Article 8This Decision is addressed to the Member States.Done at Brussels, 18 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 146, 13.6.2003, p. 1.ANNEXModel of health certificate for the non-commercial movement from third countries of pet animals of the domestic species dogs, cats and ferrets, as provided for in Article 8(4) of Regulation (EC) No 998/2003.>PIC FILE= "L_2004065EN.001701.TIF">>PIC FILE= "L_2004065EN.001801.TIF">>PIC FILE= "L_2004065EN.001901.TIF">